Citation Nr: 0216326	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation or to 
death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

In October 1971, the veteran retired from the United States 
Marine Corps after more than 25 years of active service.  The 
appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 decision by, and a November 1999 notice 
letter from, the San Diego, California, Regional Office (RO).

The appellant testified at a July 2002 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1999.  

2.  In September 1999, the RO determined that service 
connection for the cause of the veteran's death was 
warranted.

3.  The appellant married the veteran on July 15, 1998, and 
they did not have a child.


CONCLUSION OF LAW

The appellant is not entitled to dependency and indemnity 
compensation, or to death pension, as her marriage to the 
veteran occurred after 1985 and more than 15 years after his 
separation from service, was of less than one year's 
duration, and they did not have a child.  38 U.S.C.A. 
§§ 101(3), 1304, 1310(a), 1541(a), (f), 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.3(b)(4), 3.5, 3.50(b), 3.54(a), 
(c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1995, the veteran underwent a series of VA 
examinations which resulted in diagnoses of coronary artery 
disease status post seven-vessel coronary artery bypass 
graft, ischemic heart disease, hypertension with retinopathy, 
diabetes mellitus, polyneuropathy in the lower extremities 
due to frostbite in service, and peripheral vascular disease 
due to arteriosclerosis and diabetes mellitus.  An RO 
decision in November 1995 granted service connection for the 
above disabilities and assigned evaluations that combined to 
70 percent.

In a December 1995 notice letter, the RO advised the veteran 
that compensation would be based on the single, rather than 
the married, rate in the absence of information concerning a 
spouse.  The veteran responded later that month with a copy 
of a marriage certificate showing his wife to be [redacted] [redacted] 
[redacted], and he enclosed her Social Security number.
After a March 1996 VA cardiac examination, an April RO 
decision increased the combined evaluation to 80 percent.

In June 1999, the appellant applied for dependency and 
indemnity compensation, or for death pension, as the 
veteran's surviving spouse.  She submitted a marriage license 
and certificate showing that she married the veteran on July 
15, 1998.  She also submitted a death certificate showing 
that the veteran died on May [redacted], 1999.  The death certificate 
showed the immediate cause of death as cardiac arrest due to 
congestive heart failure.  Renal insufficiency, diabetes 
mellitus, and peripheral vascular disease were listed as 
other significant conditions contributing to death but 
unrelated to its immediate cause.

In a September 1999 decision, the RO established service 
connection for the cause of the veteran's death.  However, by 
a November 1999 letter, the RO advised the appellant that her 
claims were denied because she and the veteran had not had a 
child and had not been married for at least a year before his 
death.

In her November 1999 Notice of Disagreement, her July 2000 
Substantive Appeal, a January 2001 letter to the RO, and at 
her July 2002 hearing, the appellant reported that the 
veteran's first wife, [redacted], had been quite ill due to 
alcoholism, and the veteran maintained his legal marriage to 
her, though they had been estranged for many years, so she 
could receive military medical care.  The appellant said she 
and the veteran had lived together since 1982 or 1983, they 
had not had a child, they married on July 15, 1998, the day 
his first wife died, and they continued to live together 
until the veteran's death in May 1999.  The veteran had 
become severely disabled in his later years, and required 
increasing care which she provided.  Though she had not used 
the veteran's name as her own, some neighbors were surprised 
by their 1998 marriage as the neighbors thought they had been 
married for years.


Analysis

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed in November of that 
year.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  VCAA identifies and describes duties on the 
part of VA to advise a claimant of the evidence needed to 
substantiate a claim, and to help a claimant obtain that 
evidence.  Id.  These duties have been implemented at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turn on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  Similarly, it would seem that it would not apply in 
cases in which the law, and not the evidence, is dispositive.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In any event, 
the RO has apprised the appellant of the evidence necessary 
to establish her claim and it appears all relevant evidence 
has been obtained.

Under the applicable law, a surviving spouse is a member of 
the opposite sex whose marriage to the veteran was valid 
under the law of the appropriate jurisdiction, and who lived 
with the veteran from the date of marriage to his death.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The surviving spouse of a veteran who dies of a service-
connected disability is eligible for dependency and indemnity 
compensation.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5.  
However, entitlement to dependency and indemnity compensation 
requires that (1) the surviving spouse married the veteran 
within 15 years from the period of service during which the 
injury or disease that caused the veteran's death was 
incurred, or (2) the surviving spouse married the veteran at 
least one year before the veteran's death, or (3) the 
marriage was of any duration and a child was born to the 
veteran and the surviving spouse.  38 U.S.C.A. § 1304; 
38 C.F.R. § 3.54(c).

Though a veteran's death was not due to a service-connected 
disability, the surviving spouse may be eligible for a death 
pension.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
However, entitlement to a death pension requires that (1) the 
surviving spouse married the veteran before May 8, 1985, or 
(2) the surviving spouse married the veteran at least one 
year before the veteran's death, or (3) the marriage was of 
any duration and a child was born to the veteran and the 
surviving spouse.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).

In this case, it is clear from the record, including a letter 
from the veteran's son, that the appellant, the veteran's 
surviving spouse, devoted herself to the veteran during the 
last several years of his life but, for various financial 
reasons, the veteran did not terminate his marriage to his 
first wife.  Though she and the veteran married as soon as 
his first wife died, they did not marry until July 15, 1998, 
more than 15 years after his separation from service and 
after May 8, 1985.  They continued to live together after 
their marriage, but they did not have a child together and, 
unfortunately, the veteran died within one year of their 
marriage.  Accordingly, the Board is left with no alternative 
but to deny the claim, since, as a matter of law, neither 
dependency and indemnity compensation nor death pension is 
warranted.  Sabonis.  


ORDER

The appellant is entitled to neither dependency and indemnity 
compensation nor to death pension.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

